Citation Nr: 0414673	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  00-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from May 1943 to March 1946.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The Board notes that the appellant, in his January 2000 
substantive appeal, requested a Travel Board hearing.  In May 
2001, he indicated that he would like a Board videoconference 
hearing to be held in Cincinnati, Ohio.  In June 2001, the 
appellant stated that he wanted a Travel Board hearing in 
Cleveland; he was scheduled for such a hearing, but he was 
unable to attend and canceled the hearing.  A VA Form 119, 
dated in October 2001, indicates that the appellant wanted a 
DRO videoconference hearing from Cincinnati instead of a 
Board hearing; that DRO hearing was held in April 2002, and 
the transcript has been associated with the claims file.  
Accordingly, any outstanding hearing request has been 
withdrawn.  38 C.F.R. § 20.704(d), (e).  The case is now 
ready for appellate review.


FINDINGS OF FACT

The appellant's duodenal ulcer disease is manifested by 
subjective complaints of gassiness and bloating, periodic 
vomiting (once or twice a week) and some epigastric 
discomfort; he has mild anemia, but his weight is stable, and 
he has normal bowel sounds and no radiographic evidence of 
any duodenal lesion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
duodenal ulcer disease are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.112, 4.114, Diagnostic 
Code 7305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

I.  Increased rating claim

The appellant contends that his duodenal ulcer disability is 
more severely disabling than the current evaluation reflects.  
He maintains that his ulcer condition warrants an evaluation 
in excess of the currently assigned 20 percent rating.  The 
appellant testified at his April 2002 personal hearing at the 
RO that he had a lot of gas that especially gave him trouble 
at night.  He said that he was last hospitalized for 
treatment of his ulcer in 1999, and that he received blood 
transfusions at that time.  The appellant also testified that 
the only treatment for his ulcer was obtained at VA 
facilities.  See Hearing Transcript pp. 1-3.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant has been assigned a 20 percent disability 
evaluation for his gastrointestinal disability that the RO 
has rated under Diagnostic Code 7305.  There are diseases of 
the digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Thus, ratings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

A severe disability caused by a duodenal ulcer, such that 
pain is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent 
disability rating.  Moderately severe disability caused by a 
duodenal ulcer, namely, impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year warrants a 40 percent rating.  Moderate 
disability due to a duodenal ulcer involving recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations warrants a 20 percent disability rating.  Mild 
disability due to a duodenal ulcer with recurring symptoms 
once or twice yearly warrants a 10 percent disability rating.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (effective prior to 
July 2, 2001).

The provisions of 38 C.F.R. § 4.112 relating to weight loss 
were amended in May 2001, effective from July 2, 2001, and 
now provides that for purposes of evaluating conditions in 
38 C.F.R. § 4.114, the term "substantial weight loss" means a 
loss of greater than 20 percent of the individual's baseline 
weight, sustained for three months or longer; and the term 
"minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three 
months or longer.  The term "inability to gain weight" means 
that there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year-period preceding 
the onset of the disease.  66 Fed. Reg. 29,488 (May 31, 
2001).  The appellant was notified of this revised rating 
provision in the January 2004 Supplemental Statement of the 
Case (SSOC).

Review of the medical evidence of record reveals that the 
appellant was admitted to a VA hospital on January 17, 1999.  
The associated discharge summary indicates that the diagnosis 
was upper gastrointestinal bleeding secondary to duodenal 
ulcer and esophagitis.  The appellant's hematocrit was 27.3 
percent at the time of admission and his hemoglobin was 9 
mg/dl.  He received three units of blood.  An 
esophagogastroduodenoscopy (EGD) revealed a one-centimeter 
duodenal ulcer as well as Grade III esophagitis.  The 
appellant was discharged after four days.

A week later, he was seen on an outpatient basis in a VA 
facility.  His weight was 168 pounds and his hematocrit and 
hemoglobin levels were noted to be stable.  The appellant was 
described as asymptomatic.  In May 1999, the appellant was 
noted to have received treatment for Helicobacter pylori and 
his hematocrit and hemoglobin levels were described as 
stable.  Anemia was noted.  In September 1999, the 
appellant's weight was 172 pounds.  The clinical assessment 
was peptic ulcer disease and H. pylori, status post therapy.  
The appellant's hematocrit and hemoglobin levels were 
described as stable and he was said to be asymptomatic.  In 
March 2000, the appellant's weight was 176 pounds.  

The appellant underwent a VA stomach examination in April 
2000.  He complained of worsened gassiness and stated that he 
vomited once or twice a week and was nauseated other days.  
He described no hypoglycemic reactions associated with meals.  
The appellant said that he had lost weight but the examiner 
noted that a record review revealed a steady weight of about 
172 pounds between May 1999 and February 2000.  The examiner 
noted that record showed that the appellant continued to have 
mild anemia and that it was difficult to identify the cause 
of the anemia.  On physical examination of the abdomen, there 
was no pain or tenderness.  The appellant demonstrated normal 
bowel sounds.  The abdomen was distended in the upper area.  
An upper GI series revealed a sliding hiatus hernia but no 
gastroesophageal reflux was noticed.  In the distal portion 
of the esophagus, there was suspicion of an active ulcer 
crater.  No other lesions were identified in the stomach or 
duodenum.  The examiner rendered a diagnosis of duodenal 
ulcer with GI bleed in January 1999, and said that there was 
no evidence of duodenal ulcer at this time.  

VA outpatient treatment records dated in March 2001 indicate 
that the appellant weighed 178 pounds and physical 
examination of his abdomen was benign.  The clinical 
assessment was history of GI bleed, status post treatment for 
H. pylori and the appellant was described as "not 
symptomatic."  In May 2001, the appellant appeared for 
routine follow-up and he had no active complaints.  His 
weight was 181 pounds.  In June 2002, his weight was 182 
pounds; his abdomen was not distended and it was nontender.  
Bowel sounds were positive and normoreactive.  His hematocrit 
was 39.7 percent and his hemoglobin was 13.3 g/dl.  In 
October 2002, his only complaint was of back pain.  In 
February 2003, the appellant's weight was 181 pounds.  His 
hematocrit was 37.2 percent and his hemoglobin was 12.5 g/dl.  

The appellant subsequently underwent another VA examination 
in June 2003.  He complained of bloating, especially at night 
with some epigastric discomfort.  He stated that he vomited 
once or twice a week and that he had lost weight.  The 
examiner noted the appellant was negative for circulatory 
disturbances after meals.  The appellant weighed 175 pounds.  
On physical examination of the abdomen, there was no 
tenderness, hepatosplenomegaly or masses.  The appellant 
demonstrated normal bowel sounds.  His hematocrit was 34.9 
percent and his hemoglobin was 11.4 g/dl.  An upper GI series 
conducted in July 2002 revealed Grade II gastroesophageal 
reflux with a small sliding hiatus hernia.  There was no 
radiological suggestion of any esophagitis.  No other lesions 
were identified in the stomach or duodenum.  The examiner 
rendered a diagnosis of Grade II gastroesophageal reflux with 
a small sliding hiatal hernia.

In July 2003, the appellant sought treatment for complaints 
of vomiting for the previous six months with no melena, no 
bright red blood per rectum, no abdominal pain, no weight 
loss and no dysphagia.  He reported similar complaints the 
next month.  His weight was 180 pounds.  The clinical 
assessment was that the appellant probably had gastroparesis 
from his diabetes mellitus as a cause of his vomiting.  In 
October 2003, the appellant's weight was 181 pounds.

The currently assigned 20 percent rating contemplates 
moderate ulcer impairment, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 
rating in excess of 20 percent requires that the duodenal 
ulcer disease be at least moderately severe, with impairment 
of health, manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more at least 
four or more times a year.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  

The appellant's VA inpatient and outpatient treatment records 
and the VA examinations of April 2000 and June 2003 do not 
reveal such severe symptoms.  The appellant did not report 
any periods of incapacitations apart from the January 1999 
hospitalization and the medical evidence does not reflect any 
clinical findings of incapacitating episodes.  There is 
medical evidence that the appellant has some anemia, although 
it is not clear that the only cause of the anemia is the 
duodenal ulcer.  In any event, the anemia is not accompanied 
by weight loss.  (As noted below, his weight has fluctuated 
only moderately and appears to have gone up to the 180s, 
including most recently in October 2003.)  There is no 
evidence of record of bloody stools after January 1999.  
Overall, more than moderate disability due to duodenal ulcer 
pathology has not been shown.

The Board finds that the claimant's duodenal ulcer disability 
is currently manifested by complaints of gastrointestinal 
discomfort, bloating and gassiness.  Some of his periodic 
vomiting may be due to his duodenal ulcer disability, 
although this was attributed to gastroparesis from his 
diabetes in August 2003.  There is no medical evidence of 
recurrent hematemesis, melena, or weight loss productive of 
definite impairment of health.  The medical record shows that 
the appellant weighed 168 pounds in January 1999, 172 pounds 
in September 1999, 181 pounds in May 2001, 182 pounds in June 
2002, and 181 pounds in October 2003.  While the applicable 
rating criteria were amended in May 2001, the review of those 
amendments does not reflect any changes with respect to 
Diagnostic Code 7305.  In addition, while it is noted that 
the amendments did include revision of 38 C.F.R. § 4.112 with 
respect to the definition of weight loss, it is found that 
there is no evidence of appreciable weight loss and that, 
according to the medical evidence of record, the appellant's 
weight has remained relatively stable during this rating 
period.

The medical evidence of record does demonstrate that the 
appellant suffers from anemia.  Thus while at least one of 
the requirements for a 40 percent rating are met, they are 
not all met.  The Board notes that this case is 
distinguishable from the situation in Mauerhan v. Principi, 
16 Vet. App. 436 (2002), where the United States Court of 
Veterans Appeals (Court) found that the use of the term "such 
as" in the rating criteria demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Here, the criteria enumerated 
for the 40 percent rating are stated in the conjunctive, i.e. 
impairment of health manifested by anemia and weight loss.  
Therefore, the Board believes that both anemia and weight 
loss must be shown, or incapacitating episodes averaging 10 
days or more at least four or more times a year.  See Melson 
v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].  Because the criteria required for a higher 
rating have not been shown, namely anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
at least four or more times a year, the Board finds that such 
a rating is not warranted.

Based upon the foregoing, the Board finds that the 
symptomatology associated with claimant's duodenal ulcer does 
not warrant a rating in excess of the currently assigned 20 
percent evaluation.  The claim for a rating in excess of 20 
percent for duodenal ulcer disability is denied.

Notwithstanding the above discussion, a rating in excess of 
that currently assigned for the duodenal ulcer disability may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's duodenal 
ulcer disability has presented such an unusual or exceptional 
disability picture at any time so as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  It is undisputed that the appellant's 
symptoms could have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.  

The Board finds that the schedular 20 percent evaluation in 
this case is not inadequate.  As discussed above, the 
diagnostic codes provide for higher ratings, but the required 
manifestations have not been shown.  The Board further finds 
no evidence of an exceptional disability picture in this 
case.  There is evidence of record shows that the appellant 
has only required four days of hospitalization on one 
occasion in January 1999 for treatment of his ulcer and 
thereafter there has been no indication of incapacitating 
episodes of the kind contemplated by regulation.  VA 
outpatient treatment records dated between January 1999 and 
October 2002 describe the appellant as asymptomatic or 
without complaints and subsequent gastrointestinal complaints 
have been clinically related to his diabetes.  Moreover, 
there is no evidence of record that would render impractical 
the application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
increased rating claim.  Since the preponderance of the 
evidence is against this increased rating claim, the benefit-
of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased rating claim.  The RO sent the 
appellant a letter, in April 2003, in which he was informed 
of what the evidence had to show to establish entitlement and 
what evidence VA still needed from him.  The appellant has 
reported that his only treatment was at VA facilities and the 
RO has obtained the pertinent VA treatment records.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations and his VA medical records have been 
associated with the claims file.  The appellant was informed 
about the provisions of the VCAA in a letter sent by the RO 
in April 2003.  The appellant did not provide any information 
to VA concerning treatment records that he wanted the RO to 
obtain for him that were not obtained.  In March 2004, the 
appellant was informed that he could submit additional 
evidence to the Board; no more evidence was thereafter 
submitted.  Therefore, there is no duty to assist that was 
unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim at issue in the 
instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  


ORDER

An evaluation in excess of 20 percent for the appellant's 
duodenal ulcer disability is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



